Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chew (2008/0136625) in view of Gao (2018/0005392)(earliest date of priority 6/30/2016).
	Regarding claim 1, Chew discloses a security inspection system, comprising: at least one inspection sub-system, configured to perform a ray scanning on an object to be inspected (Chew, [0024], x-ray scanning unit 101), and obtain a radiographic image data of the object (Chew, [0024], x-ray image 107); and at least one local computer, communicatively coupled to the at least one inspection sub-system, and configured to store the radiographic image data (Chew, [0024] database 120), wherein the 
	Chew lacks explicit teaching of the at least one local computer is futher configured to use a timestamp of respective sub-region to represent the information indicating relationships between respective sub-regions.
	Gao teaches the at least one local computer is futher configured to use a timestamp of respective sub-region to represent the information indicating relationships between respective sub-regions. (Gao, [0026]; [0032]; [0033])
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the timestamp-enhanced image stitching of Gaw with the sensor of Chew in order to form a better composite image from the acquired data.
	Regarding the subject matter previously added by amendment, Chew further discloses the at least one local computer is disposed at an inspection site, and comprises a hardware device, an operating system and an image processing application, wherein the security inspection system further comprises: at least one remote image processing computer, communicatively coupled to the at least one local computer via at least one of a public network and a private network, and configured to log on the at least one local computer by remote access, synchronize screen data of the at least one local computer to the at least one remote image processing computer, and enable an operator of the at least one remote image processing computer to review the screen data. (Chew [0029], [0030])
	Regarding the additional subject matter added by amendment, Chew further discloses reading the image data of respective sub-region in columns according to the information indicating relationships 
	Regarding claim 3, Chew further discloses the at least one local computer is further configured to store the image data of respective sub- region in an HBase database, and use a timestamp of respective sub-region to represent the information indicating relationships between respective sub- regions. (Chew, [0038])
	Regarding claim 4, Chew further discloses the at least one local computer is further configured to add a check field following a Value field of the HBase database, and calculate a checksum by using check field. (Chew, [0050]-[0052]; [0058])
	Regarding claim 6, Chew further discloses the image data of respective sub-region has a size less than a predetermined threshold. (Chew, inherent, the amount of data is finite and therefore less than some value which may be termed a threshold)
	Regarding claim 7, Chew further discloses the at least one local computer is further configured to store the information indicating relationships between positions of the respective sub-regions in the HBase database. (Chew, [0038])
	Regarding claim 8, Chew further discloses the sub-regions comprise a headstock, a body connection portion, a chassis and a compartment for a car. (Chew, [0038]; [0058], [0059])
	Regarding claim 9, Chew discloses a method for security inspection, comprising steps of: performing a ray scanning on an object to be inspected, and obtaining a radiographic image data of the object; dividing the radiographic image data into a plurality of sub-regions according to a predefined pattern; and storing image data of respective sub-region in columns and information indicating relationships between respective sub-regions, in a local computer (Chew, [0058]).
	Chew lacks explicit teaching of the at least one local computer is futher configured to use a timestamp of respective sub-region to represent the information indicating relationships between respective sub-regions.
	Gao teaches the at least one local computer is futher configured to use a timestamp of respective sub-region to represent the information indicating relationships between respective sub-regions. (Gao, [0026]; [0032]; [0033])
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the timestamp-enhanced image stitching of Gaw with the sensor of Chew in order to form a better composite image from the acquired data.

	Regarding claim 10, Chew further discloses establishing a communication connection between a remote image processing computer and the local computer; and synchronizing, by the remote image 
	Regarding claim 11, Chew further discloses storing the image data of respective sub-region in an HBase database, and using a timestamp of respective sub-region to represent the information indicating relationships between respective sub-regions. (Chew, [0058])
	Regarding claim 12, Chew further discloses adding a check field following a Value field of an HBase database and calculating a checksum by using the check field. (Chew, [0058]; [0059])
	Regarding claims 5 and 13, Chew lacks explicit teaching of the at least one local computer is further configured to add a filler field following a Value field of the HBase database, and modify total bits of Key-Value bytes to a multiple of 8. However the specific size of the data block is a matter of preference and convenience, and may be selected arbitrarily by the practitioner.
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884